Citation Nr: 1702429	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1973 to June 1977.  He also served as a member of the Coast Guard Reserve and Oregon Army National Guard, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) after June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO, inter alia, denied service connection for type II diabetes mellitus.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the June 2010 Board hearing, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In October 2010, the Board, inter alia, remanded the Veteran's claim for service connection for type II diabetes mellitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO, inter alia, continued to deny the Veteran's claim for service connection for type II diabetes mellitus (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In November 2012, after noting that the Veteran had advanced alternate theories in support of his claim for service connection for type II diabetes mellitus, the Board, inter alia, denied service connection for type II diabetes mellitus as due to exposure to herbicides and remanded the matter of service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the RO, via the AMC, for further action, in include additional development of the evidence.  After taking further action, the AMC, inter alia, denied the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides (as reflected in a May 2013 SSOC) and returned the matter to the Board for further appellate consideration.

In October 2013, the Board, inter alia, again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC, inter alia, continued to deny this claim (as reflected in a February 2014 SSOC) and returned the matter to the Board for further appellate consideration.

In August 2014, the Board, inter alia, again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ, inter alia, continued to deny this claim (as reflected in a December 2014 SSOC) and returned the matter to the Board for further appellate consideration.

In April 2015, the Board, inter alia, again remanded the claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny this claim (as reflected in a September 2016 SSOC) and returned the matter to the Board for further appellate consideration.

Parenthetically, the Board notes that this appeal originally included claims for service connection for hearing loss, tinnitus, right knee patellofemoral syndrome, left knee patellofemoral syndrome, chronic cervical spine strain, and for a compensable rating for chemical injury residuals of the eyes.  However, the Board denied service connection for hearing loss, tinnitus, right knee patellofemoral syndrome, left knee patellofemoral syndrome, and chronic cervical spine strain in October 2010, and granted an initial 20 percent rating for chemical injury residuals of the eyes in April 2015.  Accordingly, those issues are no longer on appeal and will not be discussed herein.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in March 2016, the Veteran raised the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), an increased rating for chronic strain of the lumbar spine, and reopening claims of service connection for knee disabilities.  See April 2016 Report of General Information (VA Form 27-0820).  As these claims have not been adjudicated by the AOJ, they are not properly before the Board, and, hence, are referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2015, the Board remanded the remaining claim on appeal to the AOJ for additional development.  By way of background, pursuant to the Board's prior August 2014 remand, in October 2014, the AOJ arranged for the Veteran to undergo a VA diabetes mellitus examination by an appropriate physician and obtained a medical opinion as to whether it was at least as likely as not that the Veteran's diabetes was incurred in or aggravated by service.  However, the Board found that the October 2014 medical opinion was incomplete with regard to addressing each of the Veteran's assertions concerning service-related stress, diet served during reserve service, and inability to exercise due to his service-connected low back pain.  Accordingly, the Board instructed the AOJ to obtain an addendum opinion addressing the following: whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated by service-related stress; whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated by the diet he was served during periods of ACDUTRA; and whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated by his limited ability to exercise due, in part, to service-connected low back pain.  

Regarding service-related stress, the Board further directed that the requested opinion include comment on the medical proposition, cited in the October 2014 VA examination report, that "there is strong evidence that psychological stress is related to deterioration in [glycemic] control in established diabetes," as well as on specific entries in the medical evidence of record.  These entries included records dated in November 1998 (PeaceHealth Medical Group Clinic Note), to the effect that a source of stress for the Veteran at that time was the fact that he was training very hard and working long days in the reserves, as part of learning to be a medic; in August 2003 (PeaceHealth Medical Group Letter), wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles, and the provider suggested that the military minimize the Veteran's body and food stress; and in July 2004, when, during a VA examination, the Veteran reported that exercise, such as he was required to do in the National Guard, caused him to develop hypoglycemic events.

Regarding diet served during reserve service, the Board further directed that the requested opinion include comment on entries in medical records dated in January 1999 (PeaceHealth Medical Group Clinic Note), to the effect that the Veteran reported very high blood sugar levels during periods when he was training in the reserves, because he had to eat the food that was put before him; and in August 2003 (PeaceHealth Medical Group Letter), wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles.

Regarding inability to exercise due to service-connected low back pain, the Board further directed that the requested opinion include comment on entries in medical records dated in October 2002 (Dr. F.F.M. Letter), to the effect the Veteran's physical condition, including low back pain, limited the type of sit-ups he could do; in August 2003 (PeaceHealth Medical Group Letter), to the effect that the Veteran's exercise was sharply limited due to chronic back pain and spasm, and that his diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles; in December 2003 (Permanent Profile Request Memorandum), to the effect that the Veteran was unable to perform the standard Army physical fitness test due, in part, to low back pain; in September 2004 (Physical Profile - DA Form 3349), showing that the Veteran was placed on a permanent physical profile for diabetes, and for difficulties with his back and neck; in October 2009 (Letter from W.S.), wherein the employee wellness coordinator at the Veteran's job indicated that the Veteran was unable to work out at the levels he would like due to problems with his low back and knees; and in February 2011 (VAMC Progress Note), to the effect that the Veteran usually had a very strict exercise regimen, but that he had not been able to exercise for the past month due to knee and back pain.

A review of the claims file reveals that an addendum opinion was obtained in April 2016 from the October 2014 VA examiner, as requested in the April 2015 remand.  The VA examiner provided the following opinions: it is less likely than not that the Veteran's reserve service after 1997/1998 aggravated his diabetes; it is less likely than not that the diet the Veteran was served during periods of ACDUTRA had an adverse effect on glycemic control such that it either caused or aggravated his diabetes; and it is less likely than not that the Veteran's limited ability to exercise due, in part, to service-connected lower back pain caused or aggravated his diabetes.  

However, although the VA examiner addressed aggravation with regard to service-related stress in opining that it was less likely than not that the Veteran's reserve service after 1997/1998 aggravated his diabetes, she did not provide an opinion as to whether service-related stress caused the Veteran's diabetes.  In addition, the VA examiner failed to comment on the medical proposition cited in the October 2014 VA examination report and the specific entries in the medical evidence of record, as described above and instructed by the Board.  Moreover, although the VA examiner provided an opinion concerning both causation and aggravation with regard to diet served during periods of ACDUTRA as well as limited ability to exercise due, in part, to service-connected low back pain, the VA examiner also failed to comment on the specific entries in the medical evidence of record, as described above and instructed by the Board.  Hence, as the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required.  See Stegall, supra.

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the physician who evaluated the Veteran in the October 2014 VA examination, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With regard to service treatment records, although copies of the Veteran's service treatment records from his period of active duty service in the Coast Guard and from his periods of Reserve and National Guard service in the Coast Guard and Army are contained in the claims file, his periods of ACDUTRA remain unclear.  In this regard, although the evidence of record reveals that the Veteran had periods of ACDUTRA from August 1, 1999 to August 14, 1999 (see August 1999 Service School Academic Evaluation Report (DA Form 1059)) and from July 13, 2002 to July 27, 2002 (see December 2001 Oregon National Guard Permanent Orders) in the Army National Guard, the record, by way of retirement points statements, also indicate various other periods of ACDUTRA, with no specific dates.  

The Board notes that the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in or aggravated by active duty service or ACDUTRA, or for disability resulting from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2016).  Thus, as the Veteran's assertions concerning his diabetes and service-related stress implicate periods of ACDUTRA, and as his assertions concerning his diabetes and diet and his diabetes and inability to exercise involve solely periods of ACDUTRA, on remand, the AOJ should attempt to verify all periods of ACDUTRA from his Reserve and National Guard service.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2016).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, such should be documented, in writing, in the claims file.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Roseburg, Oregon, and that records from that facility dated through July 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Roseburg VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159(2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the Veteran's Coast Guard Reserve Unit, Army National Guard Unit, the State Adjutant General of Oregon, or any other appropriate source(s) to verify the Veteran's periods of ACDUTRA, to include dates of service and service orders.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Roseburg VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the October 2014 VA examiner provide another addendum opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Service-Related Stress-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's type II diabetes mellitus was caused or aggravated by service-related stress.  

In so doing, the physician should comment on the significance, if any, of the medical proposition, cited in the October 2014 examination report, to the effect "there is strong evidence that psychological stress is related to deterioration in [glycemic] control in established diabetes," and should discuss the likelihood that stress the Veteran experienced during periods of ACDUTRA (generally, two-week periods of annual training) subsequent to the onset of diabetes, aggravated his diabetes.

The physician should also comment on the significance, if any, of entries in medical records dated in November 1998 (PeaceHealth Medical Group Clinic Note), to the effect that a source of stress for the Veteran at that time was the fact that he was training very hard and working long days in the reserves, as part of learning to be a medic; in August 2003 (PeaceHealth Medical Group Letter), wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles, and the provider suggested that the military minimize the Veteran's body and food stress; and in July 2004, when, during a VA examination, the Veteran reported that exercise, such as he was required to do in the National Guard, caused him to develop hypoglycemic events.

Diet Served During Reserve Service-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes was caused or aggravated by the diet he was served during periods of ACDUTRA.  

In so doing, the physician should comment on the significance, if any, of the evidence of record indicating that the Veteran had difficulty controlling his blood sugar during periods of reserve training-to include entries in medical records dated in January 1999 (PeaceHealth Medical Group Clinic Note), to the effect that the Veteran reported very high blood sugar levels during periods when he was training in the reserves, because he had to eat the food that was put before him; and in August 2003 (PeaceHealth Medical Group Letter), wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles.

Inability to Exercise Due to Service-Connected Low Back Pain-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes was caused or aggravated by his limited ability to exercise due, in part, to service-connected low back pain.  

In so doing, the physician should comment on the significance, if any, of entries in medical records dated in October 2002 (Dr. F.F.M. Letter), to the effect the Veteran's physical condition, including low back pain, limited the type of sit-ups he could do; in August 2003 (PeaceHealth Medical Group Letter), to the effect that the Veteran's exercise was sharply limited due to chronic back pain and spasm, and that his diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles; in December 2003 (Permanent Profile Request Memorandum), to the effect that the Veteran was unable to perform the standard Army physical fitness test due, in part, to low back pain; in September 2004 (Physical Profile - DA Form 3349), showing that the Veteran was placed on a permanent physical profile for diabetes, and for difficulties with his back and neck; in October 2009 (Letter from W.S.), wherein the employee wellness coordinator at the Veteran's job indicated that the Veteran was unable to work out at the levels he would like due to problems with his low back and knees; and in February 2011 (VAMC Progress Note), to the effect that the Veteran usually had a very strict exercise regimen, but that he had not been able to exercise for the past month due to knee and back pain.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11Vet. App. at 271.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




